Opinion by
Judge Peters.
The first instruction asked 'by appellant should not have been given because by the terms of the lease the tenant was authorized to sub-let the premises by the parol consent of the landlord, and although the lease is contradictory, still the letter of appellant’s intestate was his written consent under certain conditions, so that in any event the instruction should not have been given without qualification.
The second one was also overruled properly, because it failed to set forth the conditions and to refer to the jury the question whether or not they believed from the evidence the conditions were complied with.
The evidence shows pretty conclusively that the sub-tenants were in possession with the consent of the landlord, and if without any breach of the terms of the lease he caused them to abandon the premises he should be held to the consequences of his own voluntary act.
Judgment affirmed.